DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/24/22 has been entered.

Response to Arguments
Applicant’s amendments dated 2/24/22 have been entered. 

Applicant's arguments filed 4/12/22 have been fully considered but they are not persuasive. Cresswell (US 20080257546 A1) is cited as the primary reference in the rejection below. 
Applicant alleges that the newly recited limitation is not taught by Cresswell. The examiner respectfully disagrees. Specifically, the examiner notes that, Para 0019 of Cresswell teaches that the sensor 106, which may include two or more sensors as discussed above, obtains measurements of parameters related to the wellbore/formation, This is used to inform the processor as to e.g. “whether the tool control device 100 is adjacent to or near a specific location, feature, or depth along the wellbore 114”. Para 0019 also clarifies “the sensor 106 may include a suite of sensors and the database may include data for two or more different types of parameters”. In other words, Cresswell does teach receiving at least two measurements being received by the same depth measurement module during the same time period in which the module is within the wellbore to determine location/depth of the tool. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 13 recites “[u]sing a tubular string to obtain a plurality of wellbore properties […] and a plurality of radiation intensities at a plurality of locations” and depends from claim 1. Claim 1 however recites “a tubular string”, “a wellbore property measurement”, and “a radition intensity measured”. It is not clear if the newly recited limitations are intended to be distinct from those already introduced in the parent claim (e.g. whether the “a tubular string” of claim 13 is a different “a tubular string” recited in claim 1). Claim 14 is rejected for depending from indefinite claim 13. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4-8, 15, 18-19, and 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cresswell (US 20080257546 A1).

Regarding claim 1, Cresswell teaches a method, comprising: 
placing a tubular string (Fig 2, the tool 100/BHA component as shown is conveyed on a tubular string, see  Fig 1, BHA 22 is lowered on a tubular string 14, Para 0014) having at least a depth measurement module into a wellbore (Fig 2, depth measurement tool 100), the wellbore emanating radiation from at least one source location along the wellbore (Para 0018-0019, the tool string has sensors 106 which measures parameters such as gamma rays, in order to measure such gamma rays, there must be a radiation source within the wellbore); 
receiving, during a time period that the depth measurement module is within the wellbore, a radiation intensity measured by the depth measurement module at at least one reference location within the wellbore (Para 0019, the sensors, of which there are two or more, may measure parameters such as gamma rays; Fig 2, the tool is in the wellbore. See also exemplary Fig 3 in which varying gamma ray intensity may be measured); 
receiving, during the time period, a wellbore property measurement of a wellbore property of the wellbore measured by the depth measurement module at a measurement location corresponding to the at least one reference location within the wellbore, (Fig 2, Para 0019, in addition to gamma ray sensors, sensor 106 may include additional measurements. As 106 is at the same sensor position on the same tool, its additional measurements would occur during the same time period) wherein the wellbore property comprises at least one of a pressure, a temperature, a density, a gravity, and an acceleration measured by the depth measurement module (Para 0019, the additional property measured may including parameters such as pressure and temperature); 
determining a location of the depth measurement module in the wellbore based on the radiation intensity measured by the depth measurement module at the at least one reference location within the wellbore and based on the wellbore property measurement at the at least one reference location (Para 0019, the sensor 106, which may include two or more sensors as discussed above, obtains measurements of parameters related to the wellbore/formation, This is used to inform the processor as to e.g. “whether the tool control device 100 is adjacent to or near a specific location, feature, or depth along the wellbore 114”. Para 0019 also clarifies “the sensor 106 may include a suite of sensors and the database may include data for two or more different types of parameters”); and 
positioning a tool of the tubular string at a desired location within the wellbore based on the determined location of the depth measuring module (Para 0020-0021, the processor is used to determine the location in which a tool is to be actuated. For example, the tool may conveyed downhole “to detect and count the number casing collars 124 until a preset number of casing collars 124 have been reached” and the tool is correspondingly at the desired depth/location. Also, Para 0025, “the tool control device 100 may be utilized to fire a perforating gun at a specified depth in the wellbore”, this operation occurs after the “once the sensor 106 measures gamma ray emissions that, within a specified tolerance, match the preloaded values” i.e. to determine depth/location).  

Regarding claim 4, Cresswell further teaches wherein the at least one source location is a known location in the wellbore (Para 0020, Fig 3, there is “pre-loaded” gamma ray. Para 0024-0025, this may include data corresponding to “preloaded with that sequence of previously logged gamma ray values”).  

Regarding claim 5, Cresswell further teaches wherein the wellbore has a plurality of known locations that emanate radiation and which form a known pattern of radiation intensity, thereby providing a radiation intensity signature along the wellbore  (Para 0020, Fig 3, there is “pre-loaded” gamma ray which may offer “a sequence of maxima and/or minima or any other pattern of values or data order that uniquely identifies that particular depth or location in the wellbore”, this sequence/other pattern provides the known pattern. Para 0024-0025, this may include data corresponding to “preloaded with that sequence of previously logged gamma ray values”).  

Regarding claim 6, Cresswell further teaches wherein the plurality of locations comprise: locations above a radioactive source along the wellbore, at the radioactive source, and below the radioactive source (Fig 3, there is a radioactive source such as at 126 with a plurality of measurements above and below area 126, as seen, as the measurements are continuously taken. There is a measurable plot of gamma ray/radioactive measurements).  

Regarding claim 7, Cresswell further teaches wherein the radiation emanating from the wellbore is caused by a radioactive source located along the wellbore, the radioactive source comprising at least one of an artificial radioactive source and a natural radioactive source (Para 0017, “"preloaded" data may relate to any detectable naturally-occurring or man-made feature, object, or condition that is present in the wellbore 114 or the adjacent formation 116”, as discussed Para 0018, this “data may relate to […] gamma ray”).  

Regarding claim 8, Cresswell further teaches wherein the radioactive source comprises the natural radioactive source, and wherein the natural radioactive source emanates from a formation in which the wellbore is formed  (Para 0017, “"preloaded" data may relate to any detectable naturally-occurring or man-made feature, object, or condition that is present in the wellbore 114 or the adjacent formation 116”, i.e. the data includes “naturally-occurring” conditions in “the adjacent formation 116” as discussed Para 0018, this “data may relate to […] gamma ray”).  

Regarding claim 15, Cresswell further teaches further comprising: transmitting signals representing at least one of the radiation intensity and the wellbore property measurement from the depth measurement module to a wellbore surface system (Para 0015, BHA 22 includes “hardware and software to provide downhole "intelligence" that processes measured and […] transmits the results to the surface”; the examiner notes that tool string 100 is exemplary of some additional features of the BHA).  

Regarding claim 18, Cresswell further teaches wherein the tool of the tubular string is a perforating gun, a packer, a valve, or a testing apparatus (Para 0006, “The wellbore tool to be activated or controlled may include, but is not limited to, a perforating gun”).  

Regarding claim 19, Cresswell further teaches operating the tool of the tubular string at the desired location (Para 0025, “the tool control device 100 may be utilized to fire a perforating gun at a specified depth in the wellbore”, this operation occurs after the “once the sensor 106 measures gamma ray emissions that, within a specified tolerance, match the preloaded values.”).  
 
Regarding claim 21, Cresswell teaches a method, comprising: 
placing a tubular string (Fig 2, the tool 100/BHA component as shown is conveyed on a tubular string, see  Fig 1, BHA 22 is lowered on a tubular string 14, Para 0014) having at least a depth measurement module into a wellbore  (Fig 2, depth measurement tool 100), the wellbore emanating radiation from at least one source location along the wellbore (Para 0018-0019, the tool string has sensors 106 which measures parameters such as gamma rays, in order to measure such gamma rays, there must be a radiation source within the wellbore);
receiving, during a time period that the depth measurement module is within the wellbore, a radiation intensity measured by the depth measurement module at at least one reference location within the wellbore (Para 0019, the sensors, of which there are two or more, may measure parameters such as gamma rays; Fig 2, the tool is in the wellbore. See also exemplary Fig 3 in which varying gamma ray intensity may be measured); 
receiving, during the time period, a wellbore property measurement indicating a pressure of the wellbore measured by the depth measurement module at a location corresponding to the at least one reference location within the wellbore (Fig 2, Para 0019, in addition to gamma ray sensors, sensor 106 may include additional measurements. As 106 is at the same sensor position on the same tool, its additional measurements would occur during the same time period; Para 0019, the additional property measured may including parameters such as pressure); 
determining a location of the depth measurement module in the wellbore based on the radiation intensity measured by the depth measurement module at the at least one reference location within the wellbore and based on the pressure of the wellbore measured at the at least one reference location (Para 0019, the sensor 106, which may include two or more sensors as discussed above, obtains measurements of parameters related to the wellbore/formation, This is used to inform the processor as to e.g. “whether the tool control device 100 is adjacent to or near a specific location, feature, or depth along the wellbore 114”. Para 0019 also clarifies “the sensor 106 may include a suite of sensors and the database may include data for two or more different types of parameters”); and 
positioning a tool of the tubular string at a desired location within the wellbore based on the determined location of the depth measuring module (Para 0020-0021, the processor is used to determine the location in which a tool is to be actuated. For example, the tool may conveyed downhole “to detect and count the number casing collars 124 until a preset number of casing collars 124 have been reached” and the tool is correspondingly at the desired depth/location. Also, Para 0025, “the tool control device 100 may be utilized to fire a perforating gun at a specified depth in the wellbore”, this operation occurs after the “once the sensor 106 measures gamma ray emissions that, within a specified tolerance, match the preloaded values” i.e. to determine depth/location).  

Regarding claim 22, Cresswell teaches a method comprising: 
placing a tubular string (Fig 2, the tool 100/BHA component as shown is conveyed on a tubular string, see  Fig 1, BHA 22 is lowered on a tubular string 14, Para 0014) having at least a depth measurement module into a wellbore  (Fig 2, depth measurement tool 100), the wellbore emanating radiation from at least one source location along the wellbore (Para 0018-0019, the tool string has sensors 106 which measures parameters such as gamma rays, in order to measure such gamma rays, there must be a radiation source within the wellbore); 
receiving, during a time period that the depth measurement module is within the wellbore, a radiation intensity measured by the depth measurement module at at least one reference location within the wellbore  (Para 0019, the sensors, of which there are two or more, may measure parameters such as gamma rays; Fig 2, the tool is in the wellbore. See also exemplary Fig 3 in which varying gamma ray intensity may be measured); 
receiving, during the time period, a wellbore property measurement of a wellbore property of the wellbore measured by the depth measurement module at a location corresponding to the at least one reference location within the wellbore (Fig 2, Para 0019, in addition to gamma ray sensors, sensor 106 may include additional measurements. As 106 is at the same sensor position on the same tool, its additional measurements would occur during the same time period), wherein the wellbore property comprises at least one of a pressure, a temperature, a density, a gravity, and an acceleration measured by the depth measurement module (Para 0019, the additional property measured may including parameters such as pressure and temperature); 
receiving an initial wellbore property measurement of the wellbore property measured by the depth measurement module at an initial location within the wellbore distinct from the at least one reference location (Para 0019, there are multiple datasets including those for the wellbore property measurement e.g. pressure temperature, etc. Para 0020, the measurements from the sensor 106 are used to determine “a sequence of maxima and/or minima or any other pattern of values or data order”, in order for there to be a discernable pattern, or sequence of maxima/minima, there must be multiple distinct measurement i.e. a change in measurements); 
determining a change of the wellbore property from the initial location to the at least one reference location based on the wellbore property measurement and the initial wellbore property measurement (Para 0019, there are multiple datasets including those for the wellbore property measurement e.g. pressure temperature, etc. Para 0020, the measurements from the sensor 106 are used to determine “a sequence of maxima and/or minima or any other pattern of values or data order”, in order for there to be a discernable pattern, or sequence of maxima/minima, there must be multiple distinct measurement i.e. a change in measurements); 
determining a location of the depth measurement module in the wellbore based on the radiation intensity measured by the depth measurement module at the at least one reference location within the wellbore and based on the change of the wellbore property from the initial location to the at least one reference location (Para 0019, the sensor 106, which may include two or more sensors as discussed above, obtains measurements of parameters related to the wellbore/formation, This is used to inform the processor as to e.g. “whether the tool control device 100 is adjacent to or near a specific location, feature, or depth along the wellbore 114”. Para 0019 also clarifies “the sensor 106 may include a suite of sensors and the database may include data for two or more different types of parameters”. As discussed for the preceding limitation the change is the result from the pattern/changes in maxima/minima); and 
positioning a tool of the tubular string at a desired location within the wellbore based on the determined location of the depth measuring module (Para 0020-0021, the processor is used to determine the location in which a tool is to be actuated. For example, the tool may conveyed downhole “to detect and count the number casing collars 124 until a preset number of casing collars 124 have been reached” and the tool is correspondingly at the desired depth/location. Also, Para 0025, “the tool control device 100 may be utilized to fire a perforating gun at a specified depth in the wellbore”, this operation occurs after the “once the sensor 106 measures gamma ray emissions that, within a specified tolerance, match the preloaded values” i.e. to determine depth/location).  

Regarding claim 23, Cresswell further teaches wherein the at least one reference location and the measurement location partially overlap along a longitudinal axis of the wellbore (Fig 2, Para 0019, the sensor 106 is response for measuring the corresponding gamma ray(s) which corresponds to the reference location and additional wellbore property which corresponds to the measurement location. Because these occur with the sensor 106 they are at substantially the same longitudinal position in the well i.e. at least partially overlap).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cresswell (US 20080257546 A1), in view of Connell (US 20050199392 A1).

Regarding claim 2, Cresswell is silent on determining a length change of the tubular string in the wellbore, and wherein determining the location of the depth measurement module is also based on the length change of the tubular string in the wellbore.  
	Connell teaches determining a length change of the tubular string in the wellbore (Para 0023-0024 of Connell an additional depth measuring device 44 measures the length of the coiled tubing inserted into the well and transmit to data acquisition system 46 and records depth of the positioning tool 24);
and wherein determining the location of the depth measurement module is also based on the length change of the tubular string in the wellbore (Para 0023-0024 data acquisition system 46 receives information on the length of tubular inserted into the well. Para 0019 of Cresswell, as broadly and reasonably construed, determining is based on the vertical insertion of the tubular string and thus must necessarily be “based on” the amount/length of tubular inserted into the well. For example, parameters which are specific to a vertical location would not be detected and therefore the location would not be determined but for the increase in length/insertion of the tubular sting. The examiner acknowledges this broad interpretation of the claim, but, notes that nothing in the claim has been recited to differentiate from this broad but reasonable interpretation).   
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Cresswell by determining a length change of the tubular string in the wellbore, and wherein determining the location of the depth measurement module is also based on the length change of the tubular string in the wellbore as disclosed by Connell because Connell suggests that in addition to measurement by a depth measurement module 24, the measurement of a length change by a depth measurement tool 44 to measure insertion of the tubular/length change in the well is usable as an input to the data acquisition system 46/analogous processor. It could also serve to validate any determinaitions of depth made by the processor of Cresswell. 

Regarding claim 17, Cresswell is silent on wherein the tubular string includes two or more depth measurement modules placed at a known distance apart from each other along the tubular string. 
Connell teaches wherein the tubular string includes two or more depth measurement modules placed at a known distance apart from each other along the tubular string (Para 0021 and Fig 1, there is at least one of the depth positioning tool 24/depth measurement module. In Fig 1, there are two depth positioning assemblies 24 along the tubular string, where there is an intermediate component 21 that is between them, this length would be known.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Cresswell by having the tubular string include two or more depth measurement modules placed at a known distance apart from each other along the tubular string as disclosed by Connell because Cresswell teaches the presence of a second sensor used as a verification sensors (Abstract), the use of a second depth measurement module would satisfy the requirements of Cresswell’s verification sensor, in a manner which is known and has been implemented in the art as evidenced by Connell.  

Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cresswell (US 20080257546 A1), in view of Scholes (US 5279366 A).

Regarding claim 9, while Cresswell teaches, “"preloaded" data may relate to any detectable naturally-occurring or man-made feature, object, or condition that is present in the wellbore 114 or the adjacent formation 116” (Para 0017), Cresswell is not explicit on wherein the radioactive source comprises the artificial radioactive source, and wherein the artificial radioactive source comprises a pip-tag.  
	Scholes teaches wherein the radioactive source comprises the artificial radioactive source, and wherein the artificial radioactive source comprises a pip-tag (Column 6, lines 1-5 combined magnetic and radioactive maker used for casing collar for collar locator).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Cresswell by utilizing a radioactive source on the casing collar for the casing collar locator as disclosed by Scholes because Cresswell already suggests the use of a “man-made feature” however is completely generic as to that feature. The pip-tag of Scholes “produces distinctive spikes on the logs” which will make their detection most readily apparent (Column 6, lines 7-10).
 
Regarding claim 10, Cresswell as modified further teaches wherein the pip-tag is located along a casing of the wellbore (Column 7, lines 2-4, of Scholes “a marker 15 is attached to the casing at a point such that the marker will be located near a zone of interest in the cased well”).  

Regarding claim 11, Cresswell as modified further teaches wherein the pip-tag is mounted to the casing at a known location (Column 7, lines 2-4, “a marker 15 is attached to the casing at a point such that the marker will be located near a zone of interest in the cased well”; this location is ).  

Regarding claim 12, Cresswell as modified further teaches measuring the wellbore property at a first location above the pip-tag, DPstart; measuring the wellbore property at a second location when the depth measurement module is at the pip-tag, DPpip; and measuring the wellbore property at a third location in the wellbore below the pip- tag, DPend (Para 0019-0020, although the exemplary discussion is with respect to gamma ray, “It should be understood that the sensor 106 may include a suite of sensors and the database may include data for two or more different types of parameters” i.e. include the recited “the wellbore property”. Specifically, the parameters are continuously measured as seen in e.g. Fig 3, necessarily involving the measurement above and below a point. In particular, in order to generate “a sequence of maxima and/or minima or any other pattern of values or data order” there would need to be the measurement of several data points at and above and below the maxima/Pip-tag as modified).  

Allowable Subject Matter
Claim 13-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  

The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 13, as discussed in the preceding section, Cresswell (US 20080257546 A1), in view of Scholes (US 5279366 A) renders obvious the parent claim. However, the instant claim requires “determining a length change of the tubular string in the wellbore” by performing a specific set of measuring steps at the various locations which have, as best understood, antecedent basis in the parent claim. While Connell (US 20050199392 A1) teaches a depth measuring device that “continuously measures the length of coiled tubing 22” (Para 0023). The specific measurements at the specific locations are not had to ‘determine a length change of the tubular string’ as required by the claim. Claim 14 depends from claim 13. This is in contrast to the much broader claim 2, for example, for which Connell was applied to render the claim obvious. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached typically 8am-4pm ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT FULLER can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.











/THEODORE N YAO/Examiner, Art Unit 3676